DETAILED ACTION
Applicant: WAGNER, Matthias
Assignee: 1087 Systems, Inc. 
Attorney: Quan Nguyen (Reg. No.: 46,957)
Filing: Continuation Application filed 01 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 9-28 are currently pending before the Office.

Priority
The instant application is a Continuation Application of 16/203,901 filed 29 November 2018 (US Pat. 10,677,710) which is a Continuation Application of 15/048,705 filed 19 February 2016 (US Pat. 10,180,388) which derives priority from Prov. App. 62/118,005 filed 19 February 2015.  

Information Disclosure Statement
The information disclosure statements (IDSs) filed 05/01/2020, 07/23/2021, 07/23/2021, 07/23/2021, 07/23/2021, 07/23/2021, 08/23/2021, & 09/23/2021 have been considered.
The Information Disclosure Statements (IDSs) submitted in the instant application include cite references totaling thousands of pages.  For instance, the IDSs have 106 Foreign References (totaling 4,300+ pages) and 209 Non-Patent References (totaling 3,700+ pages) which were not considered since there isn’t any effective way to thoroughly search all of the references fully in a timely manner.  However, the US Patents and US Publications were considered since they can sufficiently be reviewed using search tools available to the Examiner.  If the Applicant is aware of pertinent material in the US Patent, Foreign Patent, and Non-Patent Literature references, they should so state in a response to this Office MPEP §2004, ¶13 and Guidelines for Reexamination of Cases in View of In re Portola Packaging, Inc., 110 F.3d 786, 42 USPQ2d 1295 (Fed. Cir. 1997), 64 FR at 15347, 1223 Off. Gaz. Pat. Office at 125 (Office Response to Comment 6).  The Examiner respectfully requests that any references in the previously submitted IDSs relevant to “analyzing an analyte (e.g. DNA, RNA, cell components, proteins, etc.) using side-by-side/parallel flow paths or multiple optical light paths" be brought to the Examiner’s attention, as they would be of the "most significance".   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,677,710 in view of Durack (US Pub. 2011/0008767). The ‘710 patented claims disclose the instant application claim 1, except for two separate optical paths instead of a scanning system.  In view of the ability to provide multiple optical paths to provide light to parallel flow channels without scanning as is disclosed in Durack at Paragraphs 66-67, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the patented claims with Durack to provide multiple optical paths instead of scanning since scanning is prone to errors due to the possibility of cells passing through the detection region of a given channel while the light source is emitting towards the detection region of a different channel.  Alternatively, the scanning system could define a first optical path and a second optical path based on the end points of the scanning range.
16/203,901 – US Pat. 10,677,710
16/864,514 – Instant App. 
1. A method of analyzing a component comprising:
(a) providing the component in liquid to an analyzer, the analyzer comprising:
an optical source comprising a first light;
a flow chamber;
a scanning system;
an optical detector subsystem; and
a guiding system;
(b) emitting the first light from the optical source;
(c) guiding the first light from the optical source to the component in liquid and a reference liquid flowing in parallel with the component in the flow chamber;
(d) scanning the first light over the component in liquid and the reference liquid using the scanning system,
wherein the scanning system scans across an interface between the parallel flows and
the parallel flows are at nearly identical pressure;
(e) measuring a resulting light after the first light interacts with the component in liquid and the reference liquid;

(g) calculating a characteristic of the component based on the resulting light.

9. A method of analyzing an analyte comprising:
a) providing the analyte in liquid to an analyzer, the analyzer comprising:
at least one optical source comprising a first light;
at least one optical detector;
a first optical path; and
a second optical path;
b) emitting the first light from the at least one optical source;
c) guiding the first light along the first optical path to the analyte in liquid and along the second optical path to a parallel flowing reference liquid, wherein the parallel flows are at substantially identical conditions;
d) guiding the resulting, transmitted light from the first optical path and the second optical path to the at least one optical detector;
e) measuring the difference between the transmitted light from the first optical path and the second optical path; and
f) computing a characteristic of the analyte based on the difference between the transmitted light .



Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,180,388 in view of Durack (US Pub. 2011/0008767). The ‘710 patented claims disclose the instant application claim 1, except for two separate optical paths instead of a scanning system.  In view of the ability to provide multiple optical paths to provide light to parallel flow channels without scanning as is disclosed in Durack at Paragraphs 66-67, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the patented claims with Durack to provide multiple optical paths instead of scanning since scanning is prone to errors due to the possibility of cells passing through the detection region of a given channel while the light source is emitting towards the detection region of a different channel.  Alternatively, the scanning system could define a first optical path and a second optical path based on the end points of the scanning range.
15/048,705 – US Pat. 10,180,388
16/864,514 – Instant App.
1. An analyzer of a component, comprising:
an optical source configured to emit a first light;
a scanning system configured to scan the first light over the component in liquid and a reference liquid flowing in parallel with the component in liquid in a flow chamber;
wherein the scanning system scans across an interface between the parallel flows;
wherein the parallel flows are at nearly identical pressure;
an optical detector subsystem configured to measure a second light after interaction with the component in liquid and the reference liquid; and
a guiding system configured to guide the first light from the optical source to the component in liquid and the reference liquid and to guide the second light from the component in liquid and the reference liquid to the optical detector subsystem.
20. An apparatus for analyzing an analyte, the apparatus comprising:
a) at least one optical source that emits a first light;
b) at least one optical detector;
c) a first optical path;
d) a second optical path;
e) a flow chamber for receiving the analyte in liquid and a parallel flowing reference liquid, wherein the parallel flows are at substantially identical conditions; and
f) a computing unit;
wherein the first light is guided along the first optical path to the analyte in liquid and the along the second optical path to the reference liquid;
wherein the at least one optical detector detects and measures the difference between the resulting, transmitted light from the first optical path and the second optical path; and
wherein the computing unit computes a characteristic of the analyte based on the difference between the transmitted light from the first optical path and the second optical path.




Allowable Subject Matter
Claims 9-28 would be allowable if terminal disclaimers were filed to overcome the double patenting rejections.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claims 9 and 20, the closest prior art references are: 
Marshall et al. (US 2015/0276588) – which discloses a fluid analyzer which analyzes reference and sample fluids using pressure change differences to control the interrogation region.  However, Marshall et al. fails to disclose a first optical path and a second optical path in parallel flows of a reference liquid and an analyte in liquid, it fails to disclose wherein the parallel flows are at substantially identical conditions, and it fails to disclose guiding the resulting, transmitted light from the first optical path and the second optical path to the at least one optical detector.

    PNG
    media_image1.png
    826
    617
    media_image1.png
    Greyscale

Wagner et al. (US Pub. 2012/0122084) – which claims a fluid analyzer that uses a flow-control device to conduct an analyte fluid and a reference fluid stream through the fluid channel, to position the interrogation region within the fluid channel (¶211), and for the interrogation region to be moved across the fluid boundary between analyte and reference fluids (¶233).  However, Wagner et al. fails to claim an analyte in liquid and a reference liquid flowing in parallel with the analyte in liquid wherein the parallel flows are at substantially identical conditions.


    PNG
    media_image2.png
    557
    558
    media_image2.png
    Greyscale

Li et al. (US Pub. 2013/0200277) – which discloses detecting multiple-excitation-induced light in a flow channel using multiple optical paths across the flow channel (Figure 3) for detecting cells (¶41).  However, Li et al. fails to disclose an analyte in liquid and reference liquid in parallel flows, it fails to disclose the first optical path corresponding to the analyte in liquid and the second optical path corresponding to the reference liquid, and it fails to disclose measuring the difference between the 

    PNG
    media_image3.png
    577
    719
    media_image3.png
    Greyscale

Durack (US Pub. 2011/0008767) – which discloses analyzing an analyte in sheath fluid (¶¶93-94 DNA differences between sperm cells . . . sheath fluid), at least one light source (306), parallel flow channels (408,410,412), and at least one optical detector (326; ¶65).  However, Durack fails to disclose the first optical path corresponding to the analyte in liquid and the second optical path corresponding to the reference liquid and it fails to disclose measuring the difference between the transmitted light from the first optical path and the second optical path for computing a characteristic of the analyte.

    PNG
    media_image4.png
    529
    1348
    media_image4.png
    Greyscale

claim 9) or apparatus for (claim 20) analyzing an analyte by providing the analyte to an analyzer that includes an optical source comprising a first light, at least one optical detector, a first optical path and a second optical path, a guiding the first light along the first optical path to the analyte in liquid and along the second optical path to a parallel flowing reference liquid, wherein the parallel flows are at substantially identical conditions; measuring the difference between the transmitted light from the first and the second optical paths for computing a characteristic of the analyte, in combination with the other claimed elements.  Claims 10-19 and 21-28 would be allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884